DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on November 12, 2021. Claims 1-2 and 5-6 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the specification is withdrawn in view of Applicant’s amendment.
	The rejection of claim 7 is obviated by Applicant’s cancellation.
	All other rejections from the previous office action are maintained and modified as necessitated by the amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 6,767,441 B1) and further in view of Siedel et al. (US 4,816,393 A).
Regarding claim 1, Cai teaches a system for the electrochemical detection of creatinine levels (creatinine electrochemical sensor 10, Fig. 1, col. 4, lns. 52-53), the system comprising:
a test strip including an electrode and a counter electrode (a laminated body 100 including a first middle layer 30 holding two working electrodes (W1 and W2) and a reference electrode (R) corresponding to conductive portions 22, 24, 26, Fig. 2, col. 10, lns. 1 -2, 8-9, 39- 43, 59-61; W2 reads on an electrode and R reads on a counter electrode; the reference electrode can function as a counter electrode because it is made from the same material as the working 
a coating on one of the electrode and counter electrode, the coating including a soluble reagent coating for creatinine (in the creatinine sensor, the working electrode W2 is loaded with a reagent containing enzymes, col. 8, lns. 56-60; Reagent 3 is dispensed into electrode W2 and Reagent 3 is capable of catalyzing a reaction involving a substrate of creatinine, col. 16, lns. 1-4; Examiner interprets Reagent 3 to be soluble because it is dissolved in water, col. 14, lns. 35-58), wherein the soluble reagent coating includes a mediator (Reagent 3 is a mixture including enzymes and a redox mediator which are dispensed into electrode W2, Fig. 2, col. 15, lns. 52-58, col. 16, lns. 1-9).
Cai teaches that Reagent 3 includes sarcosine oxidase (Reagent 3 is a mixture including enzymes such as sarcosine oxidase which are dispensed into electrode W2, Fig. 2, col. 15, lns. 52-67, col. 16, lns. 1-9), and therefore, fails to teach wherein the soluble reagent coating includes sarcosine dehydrogenase. However, Siedel teaches determination of creatinine (abstract) like that of Cai. Siedel teaches that sarcosine can be detected and catalyzed with either sarcosine oxidase or sarcosine dehydrogenase to form hydrogen peroxide and formaldehyde (Siedel, col. 6, lns. 16- 17, col. 7, lns. 1-19, 51-60), which is equivalent to Eq. 3 of Cai (Cai, col. 6, lns. 40-42). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the sarcosine oxidase of Cai with sarcosine dehydrogenase as taught by Siedel in order 
Modified Cai teaches that Reagent 3 is a mixture including a redox mediator such as potassium ferrocyanide which is dispensed into electrode W2 (Fig. 2, col. 15, lns. 52-58, col. 16, lns. 1 -9), and therefore, fails to teach wherein the mediator is selected from the list consisting of methylene blue, meldora blue, phenazine methosulfate, 2,6-Diclorophenol indophenol, nile blue, and potassium ferricyanide. However, potassium ferrocyanide is the potassium salt of Fe(CN)64-. Modified Cai teaches that useable redox mediators include Fe(CN)63-, Fe(CN)64-, and methylene blue (col. 11, lns. 6-15). It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to substitute the potassium ferrocyanide with potassium ferricyanide (the potassium salt of Fe(CN)63-) or methylene blue because they were known to be useable redox mediators for a creatinine sensor (col. 11, lns. 6-15). Additionally, it would be obvious to a person of ordinary skill in the art at the time the invention was filed to include potassium ferricyanide or methylene blue in the reagent mixture of Modified Cai because it was known at the time of the invention that potassium ferricyanide or methylene blue can also be used as a mediator for creatinine detection, and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. MPEP § 2143(I)(B).
Modified Cai teaches wherein the enzymatic reaction sequence for a creatinine sensor includes creatinine amidohydrolase (C1), creatinine amidinohydrolase (C2), and sarcosine dehydrogenase which are components in Reagent 3 (col. 6, lns. 20-42, col. 15, lns. 59-67, col. 16, lns. 1-9, see modification supra where sarcosine oxidase (SO) is substituted with sarcosine dehydrogenase). Modified Cai fails to teach wherein the soluble reagent coating further includes 1-methylhydantoinase (NMHase) enzyme and N-carbamoylsarcosine amidohydrolase (CSHase) 
Modified Cai teaches wherein the reagent coating includes creatinine deiminase (Reagent 3 is a mixture of enzymes including creatinine deiminase, 1-methylhydantoinase (NMHase), N-carbamoylsarcosine amidohydrolase (CSHase), and sarcosine dehydrogenase, Cai, col. 15, lns. 59-67, col. 16, lns. 1-9, Siedel, col. 6, lns. 6-17, see modification supra).
Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 6,767,441 B1) and further in view of Siedel et al. (US 4,816,393 A) as applied to claim 1 above, and further in view of Nakaminami et al. (US 2010/0159606 A1).
Regarding claim 2, Modified Cai teaches wherein the reagent coating includes a surfactant, a binder, stabilizers (Reagent 3 is a mixture of enzymes, a redox mediator, a binder/stabilizer and a surfactant which are dispensed into electrode W2, Fig. 2, col. 15, lns. 52- 67, col. 16, lns. 1-9). Modified Cai fails to teach wherein the reagent coating includes a buffer. However, Siedel teaches that the reagent for determination of creatinine preferably includes a 
Regarding claim 5, Modified Cai teaches wherein the reagent coating includes a surfactant (Reagent 3 is a mixture of enzymes, a redox mediator, a binder/stabilizer and a surfactant which are dispensed into electrode W2, Fig. 2, col. 15, lns. 52-67, col. 16, lns. 1-9). Modified Cai fails to teach wherein the reagent coating includes a buffer. However, Siedel teaches that the reagent for determination of creatinine preferably includes a buffer substance such as a phosphate buffer (col. 7, lns. 51-55, col. 8, lns. 21-22). Additionally, Nakaminami teaches measuring a concentration of creatinine (abstract) like that of Modified Cai. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Reagent 3 of Modified Cai to include a phosphate buffer as taught by Siedel because the speed of reaction between creatinine and a reagent is accelerated in the presence of a phosphate buffer (Nakaminami, para. [0088]).
Regarding claim 6, Modified Cai teaches wherein the buffer includes a binder and a stabilizer (Reagent 3 includes a phosphate buffer, see modification supra; Reagent 3 contains a mixture including a binder/stabilizer which are dispensed into electrode W2, Cai, Fig. 2, col. 15, lns. 52-67, col. 16, lns. 1-9).
Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive.
In the arguments presented on page 5 of the amendment, Applicant argues that Cai teaches away from the reagent coating including creatinine deiminase. Applicant asserts that Cai indicates in the background the lack of success with techniques utilizing creatinine deiminase (col. 3, lns. 11-32). Applicant asserts that one of ordinary skill in the art would not look to combine this aspect of Cai with Siedel.
Examiner respectfully disagrees. The Federal Circuit’s discussion in In re ICON Health & Fitness, Inc., 496 F.3d 1374, 83 USPQ2d 1746 (Fed. Cir. 2007) makes clear that if the reference does not teach that a combination is undesirable, then it cannot be said to teach away. See MPEP § 2143(I)(B). In this case, Cai only discloses two specific prior art examples (T. Huvin and G. A. Rechnitz, Anal. Chem., Vol. 46, No. 2, pp. 246-249 (1974) (hereinafter “Rechnitz”) and Munkholm (US 5,958,786 A)) that use creatinine deiminase, but Rechnitz and Munkholm are not relevant to the combination described in the rejection supra. Rechnitz and Munkholm do not disclose wherein the creatinine deiminase is mixed with sarcosine dehydrogenase, NMHase, and CSHase, and therefore Rechnitz and Munkholm do not teach that the combination of Cai in view of Siedel is undesirable. Thus, Cai does not teach away from the combination of Cai in view of Siedel to modify the reagent coating to include creatinine deiminase, sarcosine dehydrogenase, NMHase, and CSHase. Cai and Siedel both teach enzyme cascades that produce sarcosine from creatinine and then catalyze sarcosine in order to determine creatinine measurements (Cai, col. 6, lns. 34-42, Siedel, col. 6, lns. 6-17, col. 7, lns. 6-19). Therefore, one of ordinary skill in the art would look to modify Cai in view of Siedel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794